DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 07/11/2022 is acknowledged.
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2016/0061490; KR 2016-0027678 (10-2016-0027678)).
Cho et al teach a cooker comprising:
A cooking room (17, 17a); 
A steam generator (70) configured to generate steam and supply the steam to the cooking room (17, 17a); The steam generator is disclosed as comprising an auxiliary steam generator (120) connected to the steam generator (70) through a pipe (122) and provided with a lever sensor (121);
A supply apparatus (97) comprising a supply pump (97a) and a drain pump (97b); the supply pump supplies the solution from a storage unit (91) to the steam generator; the drain pump (91b) supplies the solution from the steam generator to the storage unit. The pumps of the supply device are connected to the storage unit by a connecting pipe (96) and to the steam generator by a supply pipe (98).
The cooker further comprises a control panel (20, 20a, 21, 21a, 22, 22a) controlling operation of the cooker. The control panel is disclosed as comprising a display (22, 22a). The display (22, 22a) is disclosed as displaying the operation state of the cooker and as an input device.
See at least Figures 1, 3, 5, 9 and the related description.
Since the control panel is disclosed as controlling operation of the cooker it is inherent that the control panel is configured to control operations of the disclosed elements of the cooker including the pumps, the steam generator, etc.
As to the intended use of the cooker recited by the claims:
Since the cooker of Cho et al comprises all the structural parts recited by the claims, the cooker of Cho et al is fully capable of performing the intended use recited by the claims or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0061490; KR 2016-0027678 (10-2016-0027678)) in view of Jeon et al (US 2008/0163757).
Cho et al, as applied above, teaches a cooker as claimed except for the specific recitation of an electrode in the water level sensor.
Cho et al do not specify the details of the sensor.
However, the use of electrodes in water lever sensors of cookers was known as evidenced by Jeon et al (at least [0069]).
It would have been obvious to an ordinary artisan at the time the invention was filed to use water level sensors with electrodes known from Jeon et al in the cooker of Cho et al in order to use a known device for its known purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cookers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711